Case: 13-10086       Document: 00512338101          Page: 1     Date Filed: 08/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                           August 12, 2013

                                     No. 13-10086                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



BEVERLY J. BEARD,

                                                   Plaintiff-Appellant
v.

BUREAU OF PRISONS; UNITED STATES OF AMERICA,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-652


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Beverly J. Beard, proceeding pro se and in forma pauperis, filed suit
against the Bureau of Prisons (“BOP”), three BOP staff members, and Sick-Call
clinic, asserting that they acted negligently in assigning her to a top bunk
despite her pre-existing knee injury and in giving her unsatisfactory medical
care after she re-injured her knee. The district court interpreted Beard’s claims


       *
         Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
    Case: 13-10086    Document: 00512338101      Page: 2   Date Filed: 08/12/2013



                                 No. 13-10086

as Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346, claims, substituted the
United States of America as the proper defendant, and dismissed with
prejudice the claims as time-barred pursuant to 28 U.S.C. § 2401(b). We
AFFIRM.
                                       I.
      Beard was incarcerated at the Federal Medical Center Carswell (“FMC”)
in Fort Worth, Texas until her release in November 2011. She alleges that in
2009, she was transferred to a new unit and improperly assigned to a top bunk
despite her medical condition, a pre-existing knee injury, which made it
difficult for her to climb up to the top bunk of the bunk bed. She spoke with the
two FMC officials who authorized her transfer, Counselor William Pennagraft
and Rhonda Hunter, the Assistant Medical Administrator to Hospital Services,
to complain about the transfer. Hunter informed Beard that Beard would need
to get a lower bunk pass. Beard was not able to visit sick-call on that day, a
Friday, and therefore was not able to procure a pass. Three days later, Beard
fell while attempting to get down from the bunk and injured or reinjured her
knee. That day, she visited sick-call. She was relieved from her work
assignment for eleven days, given a lower bunk pass, given medication, and
instructed to apply ice and do exercises to help her knee.
      After her injury, Beard filed an administrative tort claim with the BOP.
BOP denied her claim in a letter to Beard, mailed March 14, 2012. Beard
subsequently filed a pro se and in forma pauperis complaint in federal district
court on September 17, 2012. The district court construed the complaint as an
FTCA claim and substituted the United States government as the proper
defendant. The district court then sua sponte dismissed the claim as time-
barred because it was filed three days after the six-month statute of limitation



                                       2
    Case: 13-10086     Document: 00512338101      Page: 3   Date Filed: 08/12/2013



                                  No. 13-10086

ran on September 14, 2012, pursuant to 28 U.S.C. § 2401(b). Beard now
appeals.
                                        II.
                                        A.
      A court may dismiss sua sponte an in forma pauperis suit if the action is
frivolous or malicious; fails to state a claim on which relief may be granted; or
seeks monetary relief against a defendant who is immune from such relief. 28
U.S.C. § 1915(e)(2)(B). We review de novo a district court’s dismissal of a
complaint pursuant to § 1915(e)(2)(B). Samford v. Dretke, 562 F.3d 674, 678
(5th Cir. 2009).
                                        B.
      The FTCA is a limited waiver of sovereign immunity that grants federal
district courts “jurisdiction of civil actions on claims against the United States,
for money damages . . . for injury . . . caused by the negligent or wrongful act
or omission of any employee of the Government while acting within the scope
of his office or employment, under circumstances where the United States, if
a private person, would be liable to the claimant in accordance with the law of
the place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). The claim
must be “presented in writing to the appropriate Federal agency within two
years after such claim accrues or unless action is begun within six months after
the date of mailing, by certified or registered mail, of notice of final denial of
the claim by the agency to which it was presented.” 28 U.S.C. § 2401(b). “The
FTCA’s statute of limitations is jurisdictional, and a claimant is required to
meet both filing deadlines.” In re FEMA Trailer Formaldehyde Products
Liability Litigation, 646 F.3d 185, 189 (5th Cir. 2011) (internal citation
omitted); see also Ramming v. United States, 281 F.3d 158, 162 (5th Cir. 2001).



                                        3
    Case: 13-10086   Document: 00512338101     Page: 4   Date Filed: 08/12/2013



                                No. 13-10086

      The BOP denied Beard’s claim in a letter sent by certified mail on March
14, 2012. Beard filed her complaint in the federal district court on September
17, 2012, three days after the six-month statute of limitations ran. In her
appeal, Beard does not dispute the date that the BOP mailed its denial letter
or dispute the date that she filed her claim. “Limitations periods in statutes
waiving sovereign immunity are jurisdictional, and a court exercising its
equitable authority may not expand its jurisdiction beyond the limits
established by Congress.” Ramming, 281 F.3d at 165. Although Beard filed only
three days late, the plain language of the statute requires dismissal of her
FTCA claims.
      The judgment of the district court is AFFIRMED.




                                      4